DETAILED ACTION
Examiner’s Comment

This communication is in response to the Amendment filed 10 November 2021.
Claims 1-6, 9-18 and 20 are currently pending.  In the Amendment filed 10 November 2021, claims 1 and 15 are amended and claims 7, 8 and 19 are canceled.
As a result of the amendment filed 10 November 2021, claims 1-6, 9-18 and 20 (renumbered as 1-17) are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The replacement drawings filed 10 November 2021 and the original drawings filed 4 June 2018 have been reviewed and accepted.

Allowable Subject Matter
Claims 1-6, 9-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art or record is Kurozumi, Sen, Ikawa and Venkatraman,
Kurozumi teaches the comparison of a source vector to a target vector.   With regards to claims 1 and 15, Kurozumi and the prior art of record fail to explicitly teach the limitations of generate a second plurality of vectors that represent the stored time series data at a      finer resolution than represented by the first plurality of vectors; determine a second vector from the second plurality of vectors and representing at least a second portion of the user-selected section of the first time series data; determine a subset of the second plurality of vectors that are at least partially included   in a candidate section of the first candidate sections and adjacent to a vector from the    first plurality of vectors; perform second one or more comparisons of the subset of the second plurality of            vectors against the second vector to determine second candidate sections of the stored time series data, where the second candidate sections are more similar to the user-selected section of the first time series data than the first candidate sections that are not included in the second candidate sections; and
transmit, for display on the user computer, results of the first and second the results including an indication of at least one of the candidate sections
in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167